DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 12/22/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 and 12/23/2020 are being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, applicant recites “an inner circumference C” in line 2.  However, applicant recites in the later claim with “Cs”.  It seems like applicant mistakenly have two symbols.  Please correct with “an inner circumference Cs” or remove the “s” in the later equation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 15, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
As to claim 2, applicant recites “generally”  which is a relative term which render the claims indefinite. The term "generally" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 7, applicant recites “the taper” and “the second portion” which is lack of proper antecedent basis.
As to claims 9 and 15, applicant recites “the open diameter” which is lack of proper antecedent basis.  Applicant recites “ larger open diameter” and “narrower open diameter” in lines 3 and 4 of claim 1, which is not clear whether “the open diameter” as claim 9 is referring back to “larger open diameter” or “narrower open diameter”.   For the purpose of examination, examiner presumes that applicant is referring to “larger open diameter”.  Correction is required.  
	As to claims 15, 17 and 18, applicant further recites “the bag is configured for being hung to a tubular bag support of a disposal unit…” which is indefinite because it is not clear whether claims 15, 17 and 18 drawn to the sub-combination of a bag configured for being hung to a tubular bag support” (i.e.  the tubular bag support having an inner circumference C and a wall thickness, the open diameter D being in accordance with  (Cs/π +2T)<D<1.05(Cs/π +2T)) or whether the claim is drawn to the combination of a bag and the tubular bag support.   
This is because while some portion of the claim indicate that what is claimed is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa (4,938,608).

the tubular body having a larger open diameter at the top open end (Column 4, Lines 46-48, a large upper portion or section 21 opening at its bottom end into a smaller, lower section or portion 23; Figure 2), the tubular body narrowing into a narrower open diameter adjacent to a bottom closed end (Column 4, Lines 46-48, a large upper portion or section 21 opening at its bottom end into a smaller, lower section or portion 23; Figure 2), and the tubular body in a flattened two-fold condition (Figs. 2 and 3, individual bag 11 only has two folds, one at each edge) having a pair of side edges (Figure 2, side seam fold line 35) extending from a top edge (Figure 2, perforations 22; Column 4, Lines 25-26) to a bottom edge (Figure 2, seams 20; Column 4, Lines 25-26), the top edge delimiting the top open end (Figure 2, perforations 22 create the top of the bag 11), the bottom edge delimiting the bottom closed end (Figure 2, seams 20 create the bottom of the bag 11), wherein the pair of side edges are generally parallel to one another in a first portion adjacent to the top edge (Figure 2, side seam fold lines 35 are parallel in the upper portion 21 of individual bag 11).
As to claim 10, Espinosa further discloses the tubular body is made of at least two layers of film (Column 4, line 23, tube is a simple doublelayer tube; Fig. 2).
As to claim 12, Espinosa further discloses at least one of the layers is made of at least one of polyethylene, bioplastic, polyactic acid, starch-base, plant-base (Column 4, lines 18-20, polyethylene or other conventional bag plastic).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608) in view of Hollowell (3,961,743).

    PNG
    media_image1.png
    765
    577
    media_image1.png
    Greyscale


	As to claim 3, Espinosa does not disclose wherein the pair of side edges form a taper from the first portion to the second portion.
Hollowell is in the field of plastic bags and teaches wherein the pair of side edges form a taper from the first portion to the second portion ( as shown in annotation above, the  second portion side edges taper between the first portion and the second portion, the rounded angle acts as a taper; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with the pair of side edges form a taper from the first portion to the second portion as 
	As to claim 4, Espinosa as modified does not disclose at least one weld seam causing the narrowing in the taper and in the second portion. Hollowell is in the field of plastic bags and teaches further comprising at least one weld seam causing the narrowing in the taper and in the second portion (heat seals seam indicated at 103; Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with at least one weld seam at the narrowing in the taper and in the second portion as taught by Hollowell to increase structural integrity of the bag and thereby use the seam to seal the bottom of the bag along the seams path, including the second portion and tapered portion.
	As to claim 5, Espinosa as modified does not disclose wherein a pair of the at least one weld seam cause the narrowing in the taper and in the second portion.  Hollowell is in the field of plastic bags and teaches wherein a pair of the at least one weld seam cause the narrowing in the taper and in the second portion (Figure 6 above, seam, forms a pair by virtue of the seam being on each side edge; Column 4, Line 7, heat seals generally indicated at 103; Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with the seam narrowing the taper as taught by Hollowell to use the seam to seal the bottom of the bag closed at all points along the seams path, including the second portion and tapered portion.

	As to claim 7, Espinosa does not disclose at least one weld seam causing the narrowing in the taper and in the second portion.  Hollowell is in the field of plastic bags and teaches further comprising at least one weld seam causing the narrowing in a taper and in a second portion (Figure 6 above, seam; Column 4, Line 7, heat seals generally indicated at 103; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with at least one weld seam causing the narrowing in the taper and in the second portion as taught by Hollowell to increase structural integrity of the bag and thereby use the seam to seal the bottom of the bag including the second portion and tapered portion.
As to claim 8, Espinosa as modified does not disclose wherein a pair of the at least one weld seam cause the narrowing in the taper and in the second portion.  Hollowell is in the field of plastic bags and teaches wherein a pair of the at least one weld seam cause the narrowing in the taper and in the second portion (Figure 6 above, seam, forms a pair by virtue of the seam being on each side edge; Column 4, Line 7, heat seals generally indicated at 103; Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with the seam narrowing the taper as taught by Hollowell to use the seam to seal the bottom of the bag closed at
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608) in view of Hollowell (3,961,743) and Smith et al (2003/0053720).

Smith discloses an individually severable plastic bags and teaches further comprising a flap adjacent to the at least one weld seam (Fig. 14, finger tabs 37a, 37b are adjacent to longitudinal bond lines 34), the flap excluded from the open diameter (as best understood, the larger open diameter from claim 1; Para. [0059], after the two plastic films 31a, 31b in the illustrated superposed partially-overlapping relationship (block 40) are received by the processing drums 33a, 33b, the latter drums apply the transverse bond lines 35 which define the bottoms of the interconnected bags (block 41); and the transverse severance lines 36 defining the tops of the interconnected bags (block 42). The two drums. 33a, 33b also produce the tabs 37a, 37b (FIGS. 13, 14) in the margins 32a, 32b by applying transversely-extending cut lines 38a, 38b in these margins to define the inner edges of the finger tabs 37a, 37b (block 43). The longitudinal bond lines 34, are then applied, starting from a point slightly spaced from the transversely extending cut lines 38a, 38b, to the transverse bond lines 35 of the respective plastic bag in the continuous strip. Finally, longitudinally-extending cut lines 38c, 38d, are applied from the transversely-extending cut lines 38a, 38b to the transversely-extending Severance lines 36 of the respective plastic bags, to remove the excess of the margins 32a, 32b leaving the finger tabs 37a, 37b integrally formed with their respective plastic films 31a, 31b; Figs. 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with flaps adjacent to the at least one weld seam and the flap excluded from the open diameter as taught by Smith in .
Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608) in view of International refills company (WO2012034235).
As to claim 11, Espinosa does not disclose wherein at least one of the layers is an ethylene vinyl alcohol.  International is in the field of portable bag dispensers, including bags, and teaches wherein at least one of the layers is an ethylene vinyl alcohol (Pg. 8, Para. 2, the tubular sheet may be of any appropriate polymeric material, in one or multiple layers, with a layer of ethylene vinyl alcohol copolymer, among other possibilities may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with at least one layers of ethylene vinyl alcohol as taught by International to reduce odor exchange and thereby use ethylene vinyl alcohol copolymer as the odor barrier in a bag used to pick up waste (international, Pg. 8, Para. 2).
As to claims 13-14, Espinosa as does not disclose the top edge and the bottom edge in the flattened two-fold condition has a sine waveform shape. International is in the field of portable bag dispensers, including bags, and teaches wherein the top edge in the flattened two-fold condition has a sine waveform shape (Pg. 3, Para. 6, the depression pattern has any one of an arcuate shape, a sine waveform shape; Pg. 9, Para. 3, the tear-off strip 43 has a specific patter to optimize the use of the bag 41. The patter at the top open edge of the bag 41 (i.e. the edge opposite to the seam 42) defines a depression, illustrated by a pair of peaks 44 adjacent to the lateral sides of the bag 41, with the peaks 44 separated by a valley 45; Fig. 3) and the bottom edge in the 
waveform shape to the top open edge; Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with top and bottom of the bag with sine waveform shape as taught by International to reduce the required materials and thereby reduce the amount of materials needed to tie the bag (International, Pg. 2, Para. 3) and to reduce waste and thereby perforate into the tubular sheet a pattern that prevent additional plastic waste and unused spaced compared to a rectangular bag (International, Pg. 8, Para. 5).
Claims 15-18 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608).
As to claim 16, Espinosa further discloses a relation between the flattened two-fold width WA of the larger open diameter and the flattened two-fold width WC of the narrower open diameter is expressed (shown in Fig. 2, WC and WA are not labeled).  However, Espinosa does not disclose wherein a relation between the flattened two-fold width WA of the larger open diameter and the flattened two-fold width WC of the narrower open diameter is expressed as 0.60WA                 
                    ≤
                
             WC                 
                    ≤
                
            0.95WA. 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a relation between the flattened                 
                    ≤
                
              WC                
                     
                    ≤
                
             0.95WA, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to decrease loss or damage to the bag and thereby change the holding volume of the bag depending on strength of the material used.
As to claims 15, 17 and 18, since applicant is not positively claiming the combination of the bag with tubular bag support of a disposal unit.  The structural limitation of the tubular bag support (such as the inner circumference Cs, outer circumference Co and the wall thickness T) of a disposal unit are also not being claimed in order for the examiner to give the claim its broadest reasonable interpretation.   The bag of Espinosa is capable for being hung to a tubular bag support of a disposal unit (not claimed).
	As to claim 49, Espinosa further discloses the larger open diameter defines a hooking section having a hooking section length (length of bag body 21) and a disposal section (23) including the narrowing to the bottom closed end having a disposal section length.   However, Espinosa does not disclose the disposal section length being at least twice the hooking section length.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag of Espinosa so the disposal section length being at least twice the hooking section length because the selection of the specific length such as the distance as disclosed by Espinosa or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and inasmuch as applicant's 
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736